Citation Nr: 0209697	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD). 

(Service connection for PTSD on the merits will be the 
subject of a later decision.)


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

By a December 1998 RO decision, the veteran's claim of 
service connection for PTSD was denied.  The veteran appealed 
this decision to the Board of Veterans' Appeals (Board).  By 
a November 2000 decision, the Board noted that the veteran's 
claim had been previously denied in an unappealed December 
1991 RO decision.  It was then determined that the veteran 
had submitted new and material evidence to reopen his claim, 
and the claim was denied as not well-grounded.  Thereafter, 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In a June 2001 Order, the Court vacated the Board's November 
2000 decision and remanded the matter to the Board.

The main body of the present Board decision concerns the 
veteran's application to reopen a claim of service connection 
for PTSD.  The Board is not, at this time, considering the 
claim of service connection for PTSD on the merits.  Rather, 
the Board is undertaking additional development on that claim 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing the claim.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a December 1991 
RO decision; that decision was not appealed.

2.  Evidence received since the December 1991 rating decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A December 1991 RO which denied service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD, and the claim is re-
opened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

VCAA includes an enhanced duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

Basic Laws and Regulations Regarding Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f).  [While 
the Board notes that the version of the law in effect at the 
time the veteran initially filed his claim for service 
connection for PTSD required a "clear" diagnosis of PTSD, 
that requirement has since been eliminated; as the current 
version is more favorable to the veteran, it will be 
considered in the adjudication of his claim.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).]

Finally, pertinent regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997). 

Application to Reopen

When the RO denies a claim and the veteran fails to appeal, 
the claim may not be reopened and reviewed unless new and 
material evidence is presented.  38 U.S.C.A. §§ 5108, 
7105(b); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  (It is 
acknowledged that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

By a December 1991 RO decision, the veteran's claim of 
service connection for PTSD was denied on the merits.  The 
evidence before the RO as of December 1991 included the 
veteran's service medical records and post-service treatment 
records.  His service medical records do not show any 
complaints of or treatment for a psychiatric disorder.  Post-
service medical records include VA and private evaluation 
reports which indicate, in pertinent part, that he was 
diagnosed with schizophrenia.  PTSD was not among the 
diagnoses.  In essence, at the time of the prior denial, 
there was evidence of a stressor based on the veteran's 
combat service and an absence of competent medical evidence 
showing PTSD.

Evidence submitted subsequent to the RO's December 1991 
rating decision includes additional private and VA 
psychiatric treatment records, as well as statements from the 
veteran's sister, mother, and spouse.  These statements 
indicate that after his return from Vietnam, the veteran 
displayed bizarre behavior, to include dressing in combat 
clothing and disappearing into the woods, cutting a hole 
through a wall and staying up all night "waiting for the cong 
to come," etc.  The Board finds that the statements, which 
were not previously before VA, bear directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled, are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence has been presented to reopen a 
claim of service connection for PTSD; and the appeal is 
allowed to this extent.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

